ON SUGGESTION OF ERROR.
Appellees suggest that we remand this cause for the lower court to determine whether the fund in question should be retained by appellants or that appellants be held liable therefor for the general creditors of A.M. Haraway, deceased. Of course, the opinion herein only adjudicated, and was confined to, the issues and parties involved in this proceeding. The bill was filed by appellees, who had the burden of showing liability to them on the part of appellants. Whether the creditors generally, including appellees, by general creditors bill or by reopening the administration, or other proceeding, can establish liability against appellants, or any one else, for the money in controversy is not involved on this appeal. Suggestion of error overruled.